 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER LULL, CONOR                          No. 2:17-cv-2216-KJM-EFB PS
      BUGBEE, KEVIN BURRAGE,
12    KALEIGH BURRAGE,
13                       Plaintiffs,                   ORDER
14            v.
15    COUNTY OF PLACER, TIMOTHY
      WEGNER, STEVE PEDRETTI, JOSEPH
16    ZANARINI, STEVEN SOLOMON,
17                       Defendants.
18

19           On September 11, 2019, the magistrate judge filed findings and recommendations, which

20   were served on the parties and which contained notice that any objections to the findings and

21   recommendations were to be filed within fourteen days. No objections were filed.

22                  The court presumes that any findings of fact are correct. See Orand v. United

23   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

24   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations

25   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]

26   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

27   supported by the record and by the proper analysis.

28   /////
 1         Accordingly, IT IS ORDERED that:
 2         1. The Findings and Recommendations filed September 11, 2019, are ADOPTED;
 3         2. Plaintiffs Conor Bugbee, Kevin Burrage, and Kaleigh Burrage’s claims are dismissed
 4            as moot;
 5         3. Defendants’ motion to dismiss the first amended complaint (ECF No. 21) is granted;
 6         4. Plaintiff Lull’s motion to amend the first amended complaint (ECF No. 35) is denied;
 7         5. Plaintiff Lull’s claims are dismissed without leave to amend for failure to state a
 8            claim; and
 9         6. The Clerk is directed to close the case.
10   DATED: September 30, 2019.
11

12

13                                             UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
